Judgment, Supreme Court, New York County (Leland De-Grasse, J.), entered October 30, 2003, which denied petitioner’s application to annul respondent Police Department’s denial of petitioner’s application for a rifle/shotgun permit, unanimously affirmed, without costs.
The permit was properly denied on the basis of the circumstances surrounding petitioner’s prior arrest for assault (38 RCNY 3-03 [a]). That the charges against petitioner were adjourned in contemplation of dismissal and eventually dismissed does not disqualify the circumstances surrounding the arrest from consideration (see Matter of Abramowitz v Safir, 293 AD2d 352 [2002]; Matter of Servedio v Bratton, 268 AD2d 356 [2000]). Concur—Nardelli, J.P., Andrias, Sullivan and Lerner, JJ.